There is only one exception that requires consideration. The plaintiff erected gutters, down spouts, outlets, etc., for the appellant's house and duly filed his lien. The building of the gutters, down spouts, outlet, etc., and furnishing *Page 395 
the material were all in the same contract, which was entire and indivisible. The contractor is entitled to a lien for the whole amount under the "mechanic's and laborer's lien law." Revisal, section 2016.Broyhill v. Gaither, 119 N.C. 443, is exactly "on all fours."
The appellant contended that the words in the "bill of particulars" in filing the lien "158 feet gutter at 38c," "283 feet gutter at 20c," etc., showed that the lien was only for material furnished, and hence that the defendant could claim his exemptions. But the "facts found" by the referee and approved by the judge show that the contract and lien were for the gutters, down spouts, outlets, etc., including both   (530) work and material. The judgment is therefore superior to the homestead and personal property exemption. Const., Art. X, sec. 4.
No Error.